ON MOTION FOR REHEARING EN BANC
We deny the above motion and write so that the bar understands that a concurring opinion is not the basis to seek en banc consideration because of alleged conflict with other decisions of the court. We further write to advise that a PCA is not the basis for en banc consideration by the court. We assume counsel will have informed us in their briefs or, at the latest, in any motion for rehearing — because of belated discovery — that to hold a certain way *613would conflict with other decisions of the court.
ANSTEAD, J., and WARNER, MARTHA C., Associate Judge concur.